Concurring Opinion by
Mr. Justice Cohen:
The majority opinion does not discuss the situation that is created when a building permit is properly issued and nothing further is done by the holder. The problem of how long the holder can remain inactive with what amounts to an “outstanding lien” and thereby defeat a justifiable change in a zoning ordinance is neither decided nor discussed. It should be made clear that the majority opinion is not precedent for any position and cannot be used as such when that problem comes before us. I do, however, concur in the disposition made by the majority.
Mr. Chief Justice Bell joins in this concurring opinion.